Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in an email to the Examiner sent by Thomas P. Trainor on March 9, 2022. The application has been amended as follows:


1.-51.	(Cancelled)

(Currently Amended) A method for presenting supplemental content related to an advertisement, the method comprising:
	storing, in a content consumption history database associated with a user, content consumption history comprising identifiers of advertisements consumed by the user and a respective time at which each advertisement was consumed;
detecting, at a first time, based on an input received at a first device at the first time after a threshold period of time during which no input was received at the first device, that the user has started using the first device, wherein the detecting comprises:
	retrieving a log of historical user inputs received at the first device;
	setting, based on the retrieved log of historical inputs received at the first device, the threshold period of time; 
	determining, based on the retrieved log, a second time corresponding to a most recent user input received at the first device prior to the input received at the first time; and

retrieving the content consumption history from the content consumption history database;
identifying, from the content consumption history, a plurality of advertisements consumed by the user within a threshold period of time prior to the first time;
determining whether any advertisement of the plurality of advertisements is of interest to the user; and
in response to determining that an advertisement is of interest to the user:
	retrieving supplemental information associated with the advertisement; and
	automatically causing to be generated for display at the first device by transmitting the supplemental information to the first device without receiving input of a website URL or a search request from the first device.

(Previously Presented) The method of claim 52, wherein determining whether any advertisement of the plurality of advertisements is of interest to the user further comprises:
generating for display an identifier of each of the plurality of advertisements;
receiving, from the user, a selection of an advertisement of the plurality of advertisements; and
in response to receiving, from the user, a selection of an advertisement of the plurality of advertisements, determining that the selected advertisement is of interest to the user.

(Previously Presented) The method of claim 52, wherein determining whether any advertisement of the plurality of advertisements is of interest to the user further comprises:
accessing a profile associated with the user;
determining, from the profile, a preference for a product type;
determining, based on metadata of each advertisement of the plurality of advertisements, whether any advertisement of the plurality of advertisements relates to the product type; and
in response to determining that an advertisement of the plurality of advertisements relates to the product type, determining that the advertisement is of interest to the user.

(Previously Presented) The method of claim 52, wherein determining whether any advertisement of the plurality of advertisements if of interest to the user further comprises:

determining whether the endpoint of any advertisement of the plurality of advertisements is less than a threshold amount of time prior to a current time; and
in response to determining that an endpoint of an advertisement of the plurality of advertisements is less than the threshold amount of time prior to the current time, determining that the advertisement is of interest to the user.

(Previously Presented) The method of claim 52, wherein determining whether any advertisement of the plurality of advertisements is of interest to the user further comprises:
for each respective advertisement of the plurality of advertisements:
	retrieving metadata associated with the respective advertisement;
	determining, based on the metadata, that the respective advertisement is part of a group of similar advertisements;
	retrieving interaction histories for a plurality of users who consumed advertisements in the group of similar advertisements;
	calculating a threshold amount of time associated with the respective advertisement based on the retrieved interaction histories;
	determining whether the user started using the first device within the threshold amount of time from an endpoint of the respective advertisement; and
	in response to determining that the user started using the first device within the threshold amount of time from the endpoint of the respective advertisement, determining that the respective advertisement is of interest to the user.

(Previously Presented) The method of claim 56, wherein determining, based on the metadata associated with the advertisement, that the advertisement is part of the group of similar advertisements comprises:
retrieving metadata associated with a plurality of groups of similar advertisements, wherein each group of similar advertisements includes advertisements that share one or more characteristics;
comparing the metadata associated with the advertisement with the metadata associated with each of the plurality of groups of similar advertisements; and


(Canceled).

(Previously Presented) The method of claim 52, wherein determining that the difference between the first time and the second time is greater than the threshold period of time comprises:
determining, based on recent user inputs indicated in the log of user inputs, an average time between user inputs on the first device;
comparing the average time between user inputs with the difference between the first time and the second time;
determining, based on comparing the average time between user inputs with the difference, that the average time between user inputs is less than the difference; and
based on determining that the average time between user inputs is less than the difference, determining that the difference between the first time and the second time is greater than the threshold period of time.

(Previously Presented) The method of claim 52, wherein retrieving the supplemental information associated with the advertisement that the user consumed last comprises:
retrieving a location of a second device from a profile associated with the user, wherein the location is from a plurality of locations that indicate an area in a home;
retrieving a plurality of identifiers of supplemental information associated with the advertisement that the user consumed last, wherein each of the plurality of identifiers is associated with one or more locations of the plurality of locations;
comparing the location of the second device with each location associated with one of the retrieved plurality of identifiers of supplemental information;
determining, based on comparing the location of the second device with each location associated with one of the retrieved plurality of identifiers of supplemental information, that the location of the second device matches a stored location; and
retrieving, from a field associated with the stored location, corresponding supplemental information related to the location of the second device.

(Currently Amended) The method of claim 52, wherein automatically causing to be generated for display comprises:
determining a type of the supplemental information;
comparing the type of the supplemental information with user preferences stored in a profile associated with the user, wherein the user preferences identify devices to display types of supplemental information on;
determining, based on comparing the type of the supplemental information with the user preferences, that the type of the supplemental information matches a first stored user preference associated with displaying supplemental information on a second device; and
in response to determining that the type of the supplemental information matches the first stored user preference, transmitting an instruction to the second device to display the supplemental information.

(Currently Amended) A system for presenting supplemental content related to an advertisement, the method comprising:
memory; and
control circuitry configured to:
	store, in a content consumption history database residing in the memory associated with a user, content consumption history comprising identifiers of advertisements consumed by the user and a respective time at which each advertisement was consumed;
	detect, at a first time, based on an input received at a first device at the first time after a threshold period of time during which no input was received at the first device, that the user has started using a first device by:
		retrieving a log of historical user inputs received at the first device;
		setting, based on the retrieved log of historical inputs received at the first device, the threshold period of time; 
		determining, based on the retrieved log, a second time corresponding to a most recent user input received at the first device prior to the input received at the first time; and
		determining that the difference between the first time and the second time is greater than the threshold period of time;

	identify, from the content consumption history, a plurality of advertisements consumed by the user within a threshold period of time prior to the first time;
	determine whether any advertisement of the plurality of advertisements is of interest to the user; and
	in response to determining that an advertisement is of interest to the user:
		retrieve supplemental information associated with the advertisement; and
		automatically cause to be generated for display at the first device by transmitting the supplemental information to the first device without receiving input of a website URL or a search request from the first device.

(Previously Presented) The system of claim 62, wherein the control circuitry configured to determine whether any advertisement of the plurality of advertisements is of interest to the user is further configured to:
generate for display an identifier of each of the plurality of advertisements;
receive, from the user, a selection of an advertisement of the plurality of advertisements; and
in response to receiving, from the user, a selection of an advertisement of the plurality of advertisements, determine that the selected advertisement is of interest to the user.

(Previously Presented) The system of claim 62, wherein the control circuitry configured to determine whether any advertisement of the plurality of advertisements is of interest to the user is further configured to:
access a profile associated with the user;
determine, from the profile, a preference for a product type;
determine, based on metadata of each advertisement of the plurality of advertisements, whether any advertisement of the plurality of advertisements relates to the product type; and
in response to determining that an advertisement of the plurality of advertisements relates to the product type, determine that the advertisement is of interest to the user.

(Previously Presented) The system of claim 62, wherein the control circuitry configured to determine whether any advertisement of the plurality of advertisements if of interest to the user is further configured to:
determine, for each respective advertisement of the plurality of advertisements, a time corresponding to an endpoint of the respective advertisement;
determine whether the endpoint of any advertisement of the plurality of advertisements is less than a threshold amount of time prior to a current time; and
in response to determining that an endpoint of an advertisement of the plurality of advertisements is less than the threshold amount of time prior to the current time, determine that the advertisement is of interest to the user.

(Previously Presented) The system of claim 62, wherein the control circuitry configured to determine whether any advertisement of the plurality of advertisements is of interest to the user is further configured to:
for each respective advertisement of the plurality of advertisements:
	retrieve metadata associated with the respective advertisement;
	determine, based on the metadata, that the respective advertisement is part of a group of similar advertisements;
	retrieve interaction histories for a plurality of users who consumed advertisements in the group of similar advertisements;
	calculate a threshold amount of time associated with the respective advertisement based on the retrieved interaction histories;
	determine whether the user started using the first device within the threshold amount of time from an endpoint of the respective advertisement; and
	in response to determining that the user started using the first device within the threshold amount of time from the endpoint of the respective advertisement, determine that the respective advertisement is of interest to the user.

(Previously Presented) The system of claim 66, wherein the control circuitry configured to determine, based on the metadata associated with the advertisement, that the advertisement is part of the group of similar advertisements is further configured to:

compare the metadata associated with the advertisement with the metadata associated with each of the plurality of groups of similar advertisements; and
based on comparing the metadata associated with the advertisement with the metadata associated with one of the plurality of groups of similar advertisements, determine that the advertisement is part of the group of similar advertisements.

(Canceled).

(Previously Presented) The system of claim 62, wherein the control circuitry configured to determine that the difference between the first time and the second time is greater than the threshold difference is further configured to:
retrieve a log of recent user inputs on the first device;
determine, based on recent user inputs indicated in the log of user inputs, an average time between user inputs on the first device;
compare the average time between user inputs with the difference between the first time and the second time;
determine, based on comparing the average time between user inputs with the difference, that the average time between user inputs is less than the difference; and
based on determining that the average time between user inputs is less than the difference, determine that the difference between the first time and the second time is greater than the threshold difference.

(Previously Presented) The system of claim 62, wherein the control circuitry configured to retrieve the supplemental information associated with the advertisement that the user consumed last is further configured to:
retrieve a location of a second device from a profile associated with the user, wherein the location is from a plurality of locations that indicate an area in a home;
retrieve a plurality of identifiers of supplemental information associated with the advertisement that the user consumed last, wherein each of the plurality of identifiers is associated with one or more locations of the plurality of locations;

determine, based on comparing the location of the second device with each location associated with one of the retrieved plurality of identifiers of supplemental information, that the location of the second device matches a stored location; and
retrieve, from a field associated with the stored location, corresponding supplemental information related to the location of the second device.

(Currently Amended) The system of claim 62, wherein the control circuitry configured to automatically cause to be generated for display is further configured to:
determine a type of the supplemental information;
compare the type of the supplemental information with user preferences stored in a profile associated with the user, wherein the user preferences identify devices to display types of supplemental information on;
determine, based on comparing the type of the supplemental information with the user preferences, that the type of the supplemental information matches a first stored user preference associated with displaying supplemental information on a second device; and
in response to determining that the type of the supplemental information matches the first stored user preference, transmit an instruction to the second device to display the supplemental information.









Reasons for Allowance

Claims 52-57, 59-67, 69-71 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claims 52-57, 59-67, 69-71 are eligible under 35 USC 101.  Following the Pre-Brief Appeal Conference held on March 2, 2022, Examiner contacted the Applicant’s representative to suggested further amendments that would help in overcoming the 35 USC 101 rejection. The following combination of  claimed limitations of the independent claims that are included in the latest claim language integrate the recited judicial exception into a practical application: retrieving supplemental information associated with the advertisement; and automatically causing the supplemental information to be generated for display at the first device by transmitting the supplemental information to the first device without receiving input of a website URL or a search request from the first device.
Therefore, the Examiner understands the claimed subject matter to thereby be patent eligible.

Nagasaka (WO2016170728A1) teaches storing consumption history comprising identifiers of ads consumed by a user and a respective time at which each ad was consumed/retrieving the content consumption history/identifying from the history a plurality of ads consumed by the user/determining whether any ad is of interest to the user/in response to determining that an ad is of interest to the user, retrieving supplemental information associated with the ad/generating the supplemental information for display/detecting that the user has started using a device. However, it lacks the combination of claimed elements of the latest set of independent claims.

Grandhi (20140298257) teaches detecting, at a first time, based on an input received at a first device at the first time after a predefined period of time during which no input was received at the first 
When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



3/14/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622